DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 10-20 in the reply filed on 04/29/2022 is acknowledged.  The traversal is on the ground(s) that the groups contain “substantially similar limitations” and therefor would not be an undue burden on the Examiner.  This is not found persuasive because the groups require different search strategies, including but not limited to differing classification and scope. “(S)ubstantially similar limitations” is not a persuasive argument for overcoming a restriction between method and apparatus.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement filed 11/11/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference cited is undated.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “one or more circuits” that supported in the specification by what amounts to a boilerplate statement: “physical electronic components (e.g., hardware) and any software and/or firmware ("code") which may configure the hardware, be executed by the hardware, and or otherwise be associated with the hardware.” Applicant appears to be impermissibly broadly claiming any device capable of performing the claimed functions without disclosing the actual or specific structure or class of structures capable of said functions. Furthermore, the disclosure fails to describe what configuration of hardware vs. software would be required, or not required, to allow for the claimed functions thus forcing one of ordinary skill in the art to guess at the nearly endless combinations of circuit components and software possible today, or what potential structures not know today, but could be invented in the future, that would be capable of performing said functions. One of ordinary skill in the art would be subject to nearly an infinite amount of (undue) experimentation when reproducing the claimed invention.
Claims 10-20 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is not enabling and commensurate in scope with the claims, for the reasons stated in the paragraph above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “one or more circuits” that supported in the specification by what amounts to a boilerplate statement: “physical electronic components (e.g., hardware) and any software and/or firmware ("code") which may configure the hardware, be executed by the hardware, and or otherwise be associated with the hardware.” Applicant appears to be impermissibly broadly claiming any device capable of performing the claimed functions without disclosing the actual or specific structure or class of structures capable of said functions. Furthermore, the disclosure fails to describe what configuration of hardware vs. software would be required, or not required, to allow for the claimed functions thus forcing one of ordinary skill in the art to guess at the nearly endless combinations of circuit components and software possible today, or what potential structures not know today, but could be invented in the future, that would be capable of performing said functions. Therefore, the bounds of the claims are not known or definite.
Regarding claim 11, the transceiver is responsible for configuring the first and second pulse. Therefore, it is not clear as to how the one or more circuits could be credited with the recited function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dala-Krishna (US 2009/0005679 A1).
Regarding claim 10, Dala-Krishna (‘679) teach a system for ultrasound imaging, the system comprising: a transceiver configured to: transmit a first pulse; transmit a second pulse after a delay, wherein the second pulse has a different polarity relative to the first pulse; and receive echo of the first pulse and echo of the second pulse, wherein the receiving is configured for using a reception bandwidth that is determined such that at least a portion of a fundamental portion of each pulse is captured (see [0025], [0027], [0035]); and one or more circuits, wherein the one or more circuits are configured to process the echo of the first pulse and the echo of the second pulse, wherein the processing comprises: determining displacement data between the echo of the first pulse and the echo of the second pulse for at least one structure in an imaged area; determining one or more displacement corrections based on the displacement data; applying at least one of the one or more displacement corrections to at least one of the echo of the first pulse and the echo of the second pulse; and combining the echo of the first pulse and the echo of the second pulse (see [0048]-[0049], [0063], [0099]).
Regarding claim 11, Dala-Krishna (‘679) teach the system of claim 10, wherein the one or more circuits are configured to configure the second pulse to have opposite polarity relative to the first pulse. 
Regarding claim 12, Dala-Krishna (‘679) teach the system of claim 10, wherein the one or more circuits are configured to determine displacement data between the echo of the first pulse and the echo of the second pulse for each pixel in a corresponding ultrasound image (see [0048]-[0049], [0063], [0099]).
Regarding claim 13, Dala-Krishna (‘679) teach the system of claim 10, wherein the one or more circuits are configured to set or adjust at least one of the one or more displacement corrections based on motion of the at least one structure and/or reflections of surrounding tissues (see [0048]-[0049], [0063], [0099]).
Regarding claim 14, Dala-Krishna (‘679) teach the system of claim 10, wherein the one or more circuits are configured to: split the one or more displacement corrections into a first subset and a second subset; apply one of the first subset and a second subset to one of the echo of the first pulse and the echo of the second pulse; and apply other one of the first subset and a second subset to other one of the echo of the first pulse and the echo of the second pulse (see [0048]-[0049], [0063], [0099]).
Regarding claim 15, Dala-Krishna (‘679) teach the system of claim 10, wherein the one or more circuits are configured to apply at least one of the one or more displacement corrections to both of the echo of the first pulse and the echo of the second pulse (see [0048]-[0049], [0063], [0099]).
Regarding claim 16, Dala-Krishna (‘679) teach the system of claim 10, wherein the one or more circuits are configured to apply each of the one or more displacement corrections to both of the echo of the first pulse and the echo of the second pulse (see [0048]-[0049], [0063], [0099]).
Regarding claim 17, Dala-Krishna (‘679) teach the system of claim 10, wherein the one or more circuits are configured to: determine estimates for phase difference between the echo of the first pulse and the echo of the second pulse; and determine at least part of the displacement data based on the phase difference estimate (see [0045]).
Regarding claim 18, Dala-Krishna (‘679) teach the system of claim 10, wherein the one or more circuits are configured to determine at least one smoothing correction to at least one surrounding area in proximity of the at least one structure (see [0137]-[0138]).
Regarding claim 19, Dala-Krishna (‘679) teach the system of claim 10, wherein the one or more circuits are configured to generate based on processing of the echo of the first pulse and the echo of the second pulse, one or more corresponding ultrasound images (see [0048]-[0049], [0063], [0099]).
Regarding claim 20, Dala-Krishna (‘679) teach the system of claim 19, further a display configured for displaying the one or more ultrasound images (see [0052]-[0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/               Primary Examiner, Art Unit 3793